Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2015 Performance in line with preliminary announcement; Strong volume growth of 2.1% combined with higher price of 1.7%; Adjusted EBITDA(A) margin expansion in North and East regions; Taking actions to restore higher operating margins in the West region; Committed to targets established in the Company’s five-year strategic plan Toronto, Ontario – October 30, 2015 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) today reported its financial results for the three and nine months ended September 30, 2015. Third quarter highlights - Volume up 2.1% and price up 1.7%, assuming a foreign currency exchange ("FX") rate of parity (“FX parity”). - Consolidated revenues of $488.5 million (net of divestitures), up 0.3% on a constant currency basis and up 2.3% removing impact of net divestitures. - Adjusted EBITDA(A) of $127.2 million, down (1.3%) on a constant currency basis, reflecting higher-than-anticipated labor and repair and maintenance costs in the West region. - Adjusted EBITDA(A) margin expansion in the North and East regions, to 36.7% and 24.6%, respectively. - Adjusted net income(A) per share of $0.35. - Completed two acquisitions in the third quarter, and one that closed on October 1, 2015, for total consideration of more than $100 million. These are high-quality, well-maintained assets in attractive growth markets. - Remain committed to delivering on the targets established in the Company’s five-year strategic plan for adjusted EBITDA(A) margins, capital expenditures, free cash flow(B) and return on invested capital. - The Company expects to extend its tax loss carryforwards to offset income otherwise subject to tax through 2018, from the previous estimate of the fourth quarter of 2016. Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “The results of our third quarter are in line with our preliminary announcement on October 19, and reflect a strong sales performance across our Company and adjusted EBITDA(A) margins in our North and East regions, as the benefits of our operational excellence program emerge,” said Joseph Quarin, President and Chief Executive Officer, Progressive Waste Solutions Ltd.“We experienced the highest revenue growth in our West region, through contributions from acquisitions as well as organic improvements in price and volume, particularly in the commercial collection segment. However, as we reported with our preliminary results earlier this month, labor and repair and maintenance costs were higher than we anticipated in this region, more than offsetting the revenue gains.” Mr. Quarin continued, “Our North and East regions demonstrate the underlying strength in our business. We are investing in our fleet in the West region to bring it in line with our maintenance standards and strengthen its operational foundation.As we announced last week, we plan to spend an incremental $4 million on repair and maintenance in the West region in the fourth quarter. This will increase fleet reliability, reduce labor turnover and overtime hours, and improve safety in this region within the next six to nine months. Our recently installed regional leadership group and maintenance management team are taking actions to aggressively address the issues we have identified with our trucks and labor resources, setting the region on a path to achieving higher operating margins.No additional capital is required to address these issues.We remain confident in our ability to create meaningful value for shareholders by delivering on the goals established in our five-year strategic plan to significantly expand adjusted EBITDA(A) margins, reduce capital expenditures and increase free cash flow(B) as a percentage of revenue, and improve return on invested capital. In addition, the expected extension of our U.S. tax loss carryforwards will benefit free cash flow(B) for an additional two years.” “As announced on October 19, our 2015 outlook has been updated to reflect the higher operating costs in the third quarter as well as our expectations for the fourth quarter of 2015,” Mr. Quarin said. “The updated outlook also reflects the actions we are taking in our West region as well as a more cautious view of special waste volumes in parts of our western Canadian operations and some costs related to a new municipal contract start-up.” Three months ended September 30, 2015 Reported revenues decreased ($32.6)million or (6.3)% from $521.2 million in the third quarter of 2014 to $488.5million in the third quarter of 2015.Expressed on a reportable basis, and assuming a FX rate of parity between the Canadian and U.S. dollar, revenues increased 0.3%.This increase was due in large part to a 1.7% increase in overall pricing and higher volumes of 2.1%, partially offset by net acquisitions (2.0%), and lower fuel surcharges (1.2%). Operating income was $59.9 million in the third quarter of 2015 versus $65.5 million in the third quarter of 2014.Net income was $22.9 million versus $40.8 million in the third quarters of 2015 and 2014, respectively. Adjusted amounts Adjusted EBITDA(A) was $127.2 million in the third quarter of 2015 versus $139.8 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $62.4 million or (8.6)% lower in the quarter compared to $68.3 million in the same period last year.Adjusted net income(A) was $37.7 million, or $0.35 per diluted share, compared to $41.2 million, or $0.36 per diluted share in the comparative period. Nine months ended September 30, 2015 For the nine months ended September 30, 2015, reported revenues decreased ($62.7)million or (4.2)% from $1,504.4 million in 2014 to $1,441.7 million in 2015.Expressed on a reportable basis and at FX parity, revenues increased 1.0% on a comparative basis.The increase is due in large part to a 1.8% increase in overall pricing and higher volumes of 2.1%, partially offset by declines in fuel surcharges (1.2%) and net acquisitions (1.1%). For the nine months ended September 30, operating income was $157.3 million in 2015 versus $184.9 million in 2014.Net income was $78.2 million versus $107.6 million for the nine months ended September 30, 2015 and 2014, respectively. Adjusted amounts For the nine months ended September 30, adjusted EBITDA(A) was $354.3 million or (7.9)% lower in 2015 versus the $384.6 million posted in 2014.Adjusted operating EBIT(A) was $165.8 million compared to the $190.7 million recorded last year.Adjusted net income(A) was $98.0 million, or $0.88 per diluted share, compared to $113.2 million, or $0.98 per diluted share in the same period last year. Expected Extension of U.S. Tax Loss Carryforwards The Company’s U.S. business continues to utilize loss carryforwards which are available to offset income otherwise subject to tax.Based on the current rate of utilization and expected performance of its U.S. business, the Company expects that these carryforward losses will extend through 2018, from the previous estimate of the fourth quarter of 2016. The rate of use however, is subject to the actual performance of our U.S. business.Once these carryforward losses are fully utilized, current income tax expense will increase significantly. 2015 Outlook Update The Company is updating its 2015 outlook in light of certain results realized through the third quarter this year, coupled with certain renewed expectations for the balance of 2015.Details for each of these updates are outlined in the Changes to assumptions and impact on 2015 guidance outlook section of this press release. Our updated outlook for the fiscal year ended 2015 is as follows (in millions of U.S. dollars, except per share amounts, Canadian dollars (“C$”) and where otherwise stated): Prior 2015 Outlook (Currency of USD 0.80/CAD) Updated 2015 Outlook (Currency of USD 0.80/CAD) Impact Revenue $1,925 to $1,945 $1,925 to $1,945 No change Adjusted EBITDA(A) $500 to $515 $480 to $485 Decrease Adjusted EBITDA(A) margins 26.0% to 26.5% 24.90% Decrease Amortization expense, as a percentage of revenue 14.20% 13.80% Decrease Adjusted operating EBIT(A)(1) $225 to $240 $220 to $225 Decrease Interest on long-term debt Increase Effective tax rate as a percentage of income before income tax expense 22% 18% Decrease Cash taxes (expressed on an adjusted basis) Decrease Adjusted net income(A)(1) per diluted share $1.20 to $1.34 $1.18 to $1.22 Decrease Free cash flow(B) $165 to $180 $144 to $149 Decrease Capital and landfill expenditures including proceeds on sale(2) No change Expected annual cash dividend, payable on a quarterly basis C$0.66 per share C$0.66 per share No change Notes: (1)The updated 2015 outlook includes the gain on sale of our Long Island, New York operations (2)Excludes proceeds from the sale of Long Island, New York operations Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended September 30, 2015 and 2014 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended Nine months ended (C) (C) REVENUES $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION RESTRUCTURING - - AMORTIZATION NET GAIN ON SALE OF CAPITAL AND LANDFILL ASSETS ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE LOSS (GAIN) 15 ) ) NET LOSS (GAIN) ON FINANCIAL INSTRUMENTS ) LOSS ON EXTINGUISHMENT OF DEBT - - - RE-MEASUREMENT GAIN ON PREVIOUSLY HELD EQUITY INVESTMENT - - - ) INCOME BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE Current Deferred ) ) NET LOSS FROM EQUITY ACCOUNTED INVESTEE - - - 82 NET INCOME OTHER COMPREHENSIVE LOSS: Foreign currency translation adjustment ) Settlement of derivatives designated as cash flow hedges, net of income tax $nil and $nil (2014 - $nil and ($225)) - TOTAL OTHER COMPREHENSIVE LOSS ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ $ Net income per weighted average share, basic and diluted $ Weighted average number of shares outstanding (thousands), basic and diluted Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) September 30, 2015 (unaudited) and December 31, 2014 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) September 30, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables 47 Prepaid expenses Income taxes recoverable Restricted cash NET ASSETS HELD FOR SALE - OTHER RECEIVABLES FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENTS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 108,794,108 (December 31, 2014 - 112,106,839)) Restricted shares (issued and outstanding - 509,248 (December 31, 2014 - 399,228)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended September 30, 2015 and 2014 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended Nine months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ Items not affecting cash Restricted share expense Loss on extinguishment of debt - - - Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Non-cash interest income ) Net gain on sale of capital landfill assets ) Net loss (gain) on financial instruments ) Re-measurement gain on previously held equity investment - - - ) Deferred income taxes ) ) Net loss from equity accounted investee - - - 82 Landfill closure and post-closure expenditures ) Changes in non-cash working capital items ) ) Cash generated from operating activities INVESTING Acquisitions ) Restricted cash deposits - - ) ) Investment in other receivables ) Proceeds from other receivables 20 57 Funded landfill post-closure costs ) Purchase of capital assets ) Purchase of landfill assets ) Proceeds from the sale of capital and landfill assets Proceeds from asset divestiture - - - Investment in landfill development assets ) Cash utilized in investing activities ) FINANCING Payment of deferred financing costs ) - ) ) Proceeds from long-term debt Repayment of long-term debt ) Proceeds from the exercise of stock options 3 32 ) 99 Repurchase of common shares and related costs - ) ) ) Purchase of, net of proceeds from, restricted shares ) 93 ) ) Dividends paid to shareholders ) Cash utilized in financing activities ) Effect of foreign currency translation on cash and cash equivalents ) NET CASH OUTFLOW ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD OR YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash and cash equivalents are comprised of: Cash $ Cash equivalents - - $ Cash paid during the period for: Income taxes $ Interest $ FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the FX impact on selected results for the three and nine months ended September 30, 2015. Three months ended September 30, 2014 September 30, 2015 September 30, 2015 September 30, 2015 September 30, 2015 (as reported)(C)(E) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ ) $ Operating expenses ) ) Selling, general and administration ) Restructuring expenses - ) Amortization ) ) Net gain on sale of capital and landfill assets ) Operating income ) Interest on long-term debt ) Net foreign exchange loss 15 ) Net (gain) loss on financial instruments ) ) Income before net income tax expense ) ) Net income tax expense ) ) Net income $ $ ) $ $ ) $ Adjusted EBITDA(A) $ $ ) $ $ ) $ Adjusted EBITA(A) $ $ ) $ $ ) $ Adjusted operating income or adjusted operating EBIT(A) $ ) $ Adjusted net income(A) $ $ ) $ $ ) $ Free cash flow(B) $ ) $ Nine months ended September 30,2014 September 30, 2015 September 30, 2015 September 30, 2015 September 30, 2015 (as reported)(C)(E) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ ) $ Operating expenses ) Selling, general and administration ) Restructuring expenses - ) Amortization ) ) Net gain on sale of capital and landfill assets ) ) ) Operating income ) ) Interest on long-term debt ) Net foreign exchange gain ) ) ) 37 ) Net loss on financial instruments ) Loss on extinguishment of debt - ) Re-measurement gain on previously held equity investment ) - - - Income before net income tax expense and net loss from equity accounted investee ) ) Net income tax expense ) ) Net loss from equity accounted investee 82 ) - - - Net income $ $ ) $ $ ) $ Adjusted EBITDA(A) $ $ ) $ $ ) $ Adjusted EBITA(A) $ $ ) $ $ ) $ Adjusted operating income or adjusted operating EBIT(A) $ $ ) $ $ ) $ Adjusted net income(A) $ $ ) $ $ ) $ Free cash flow(B) $ $ ) $ $ ) $ Other Financial Highlights (all amounts are in thousands of U.S. dollars, excluding per share amounts) Three months ended Nine months ended September 30 September 30 Operating income $ Transaction and related costs (recoveries) - SG&A 29 ) Fair value movements in stock options - SG&A(*) Restricted share expense - SG&A(*) Non-operating or non-recurring expenses - SG&A ) Restructing expenses - - Adjusted operating income or adjusted operating EBIT(A) Net gain on sale of capital and landfill assets ) Amortization Adjusted EBITDA(A) Amortization of capital and landfill assets ) Adjusted EBITA(A) $ Net income $ Transaction and related costs (recoveries) - SG&A 29 ) Fair value movements in stock options - SG&A(*) Restricted share expense - SG&A(*) Non-operating or non-recurring expenses - SG&A ) Restructing expenses - - Net loss (gain) on financial instruments ) Loss on extinguishment of debt - - - Re-measurement gain on previously held equity investment - - - ) Net income tax (recovery) expense ) ) ) Adjusted net income(A) $ Note: (*)Amounts exclude long-term incentive plan ("LTIP") compensation. Adjusted net income (A) per weighted average share, basic $ Adjusted net income (A) per weighted average share, diluted $ Replacement and growth expenditures (E) Replacement expenditures $ Growth expenditures Total replacement and growth expenditures $ Cash flow Cash generated from operating activities (statement of cash flows) $ Free cash flow(B) $ Free cash flow (B) per weighted average share, diluted $ Dividends Dividends paid (common shares) $ Segment Highlights – Additional details regarding the FX impact on our comparative results can be found in the Foreign Currency section of this report. (all amounts are in thousands of U.S. dollars, unless otherwise stated) Three months ended September 30 (as reported)(C)(D) (holding FX constant with the comparative period) Change (as reported) Change Revenues $ ) North $ ) West $ East $ $ $ ) $ $ ) Operating expenses $ $ $ ) $ $ ) North $ $ $ ) $ $ ) West $ East $ $ $ ) $ $ ) SG&A (as reported) $ North $ ) West $ East $ $ $ ) $ $ ) Corporate $ EBITDA(A) (as reported) $ $ $ ) $ $ ) North $ ) West $ $ $
